Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Disposition of Claims
Claims 19-21, 23-28, and 30-31 were pending.  Claims 1-18, 22, and 28-31 are cancelled.  New claim 32 is acknowledged and entered.  No amendments to previously pending claims have been presented.  Claims 19-21, 23-27, and 32 will be examined on their merits. 

Response to Arguments
Applicant's arguments filed 10/06/2021 regarding the previous Office action dated 07/06/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 19 is drawn to a method of inducing a protective immune response in a subject, comprising administering to the subject a composition comprising a live, attenuated coronavirus comprising one or more substitution mutations in a non-structural protein-15 (nsp15), wherein said one or more mutations includes a substitution of a catalytic histidine amino acid that results in a loss of endoribonuclease enzymatic activity. 
Further limitations on the method of claim 19 are wherein the coronavirus is selected from the group consisting of Severe Acute Respiratory Syndrome coronavirus (SARS-CoV), Middle East respiratory syndrome coronavirus (MERS-CoV), human coronavirus 229E (HCoV-229E), human coronavirus 0C43 (HCoV-0C43), human coronavirus HKU1 (HCoV- HKU1), human coronavirus NL63 (HCoV-NL63), feline infectious peritonitis virus (FIPV), canine coronavirus (CCoV), infectious bronchitis virus (IBV), bovine coronavirus (BoCoV), transmissible gastroenteritis virus (TGEV), porcine delta coronavirus (PDCoV), porcine epidemic diarrhea virus (PEDV), porcine respiratory coronavirus (PRCV), and porcine hemagglutinating encephalomyelitis coronavirus (PHE-CoV) (claim 20); wherein the coronavirus is porcine epidemic diarrhea virus (PEDV)(claim 21); wherein the mutation at a catalytic histidine residue comprises an alanine substitution of the histidine residue (claim 23); wherein the subject is human (claim 24) or wherein the subject is porcine and wherein the coronavirus is PEDV (claim 25).
Claim 26 is drawn to a method of inducing a protective immune response in a porcine, comprising administering to the porcine a composition comprising a live, attenuated porcine epidemic diarrhea virus (PEDV) comprising one or more substitution mutations in a non-structural protein-15 (nsp15), wherein said one or substitution mutations includes a substitution of a catalytic histidine residue that results in a loss of endoribonuclease activity.
Further limitations on the method according to claim 26 are wherein the mutation at a catalytic histidine residue comprises an alanine substitution of the histidine residue (claim 27), wherein the mutation is H262A (claim 32).

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New rejection.)  Claims 19-21, 23-27, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing an immune response using a endoribonuclease-deficient mutant coronavirus in a healthy subject, does not reasonably provide enablement for inducing an immune response in all subject populations, namely those which are immunodeficient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method of inducing a protective immune response in any host, especially a porcine or human host, through inoculation of a coronavirus that is deficient for endoribonuclease activity through a histidine substitution mutation in the nsp15 protein catalytic site.  Instant claim 19 is drawn towards any subject being inoculated with any coronavirus nsp15 mutant being the attenuated live virus vaccine vector, while instant claim 26 narrows 
State of the prior art/Predictability of the art.  The prior art indicates that mutation of a catalytic histidine to ablate the EndoU activity in the nsp15 protein of a coronavirus can attenuate viral growth in vivo, so long as said host has a normal immune system (See e.g. Kindler E, et. al. PLoS Pathog. 2017 Feb 3;13(2):e1006195.; hereafter “Kindler”.)  Kindler notes that in mice with a normal immune system, the mouse hepatitis virus (MHV) EndoU mutant is attenuated compared to wild-type MHV (Fig. 1), yet in cells deficient for IFN-I induction, the growth kinetics between EndoU mutants and wild-type viruses is similar (Figs. 3-4).  Therefore, it is not clear from data presented by the prior art that the use of EndoU coronavirus mutants would be safe in all patient populations, as these viruses do not appear to be attenuated in all host types and can depend on the immune status of the inoculated host.  
Working examples. The working examples disclosed in the specification show the effect of EndoU-deficient coronavirus mutants, namely MHV, infecting healthy mice (Fig. 8).  Said mutants are severely attenuated in mice compared to wild-type MHV.  In interferon-deficient mice (ifnar -/-), the mutant virus was able to replicate at wild-type levels (Fig. 17).  No examples are provided for that show in vivo studies of EndoU-deficient coronavirus mutants in pigs, namely infecting swine with porcine epidemic diarrhea virus (PEDV) that is EndoU-deficient through a mutation of a catalytic histidine in the nsp15 protein.  Only in vitro studies were performed with PEDV.  Said studies showed that while both the wild-type and mutant PEDV replicated at similar levels in vitro, the mutant virus allowed for a greater production of type I interferons (IFN-I) in macrophages compared to wild-type (Fig. 9).   
Guidance in the specification. The specification provides guidance towards the use of EndoU-deficient coronaviruses with a substitution mutation at a catalytic histidine residue in the nsp15 protein of said coronavirus as a viral vector, namely a viral vector that is attenuated in a healthy host and can elicit a protective IFN-I immune response against said virus in said healthy host.  It is not clear, nor does the data in the art or specification support, that the use of such a virus in a host with an immunocompromised immune system would be safe or warranted, as the mutant virus in the immunocompromised host appears to replicate at wild-type levels.  
Amount of experimentation necessary.  Additional research is required in order to determine how effective the use of any of the claimed mutant EndoU-deficient coronaviruses would be at eliciting a protective immune response in any host, especially immunocompromised hosts.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed methods.  



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 28 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Kang et. al. (Kang H, et. al. J Virol. 2007 Dec;81(24):13587-97. Epub 2007 Sep 26.; CITED BY OFFICE PREVIOUSLY; hereafter “Kang”) is withdrawn in light of the cancellation of said claims. 


(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 19-21, 23-27 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison (US20060039926A1, Pub. 02/23/2006; CITED PREVIOUSLY BY THE OFFICE; hereafter “Denison”).  (NB:  The previous Office action incorrectly listed the claims rejected in the summary regarding the withdrawn in light of the cancellation of said claims and is extended to include new claim 32.  

The Prior Art:
Denison teaches live, attenuated coronavirus (CoV) vaccines, wherein the vaccine comprises a viral genome encoding a p59 protein having a mutation at a specific tyrosine residue (entire document; see abstract.)  Denison teaches the viral genome may have an additional mutation at another viral protein, such as nsp15 (¶[0013][0015][0024][0049-0050]; Fig. 5; reference claims 15, 30).  Denison teaches the nsp15 encodes an endoU endoribonuclease, and that the putative active sites are glycine, histidine, and lysine residues that align with other endoU proteins and can be substituted with alanine or other conservative or non-conservative aa residues (¶[0050]; instant claim 27).  Denison teaches the CoV with the mutations may be chosen from mouse hepatitis virus (MHV), Severe Acute Respiratory Syndrome Coronavirus (SARS CoV), bovine coronavirus (BCoV), human coronavirus OC43 (HCoV-OC43), infectious bronchitis virus (IBV), transmissible gastroenteritis virus of pigs (TGEV), HCoV-229E, porcine enteric diarrhea virus (PEDV), HCoV-NL63 (¶[0012][0014][0024][0039][0041]; Fig. 2, reference claim 19), chicken avian infectious bronchitis virus (E3V), porcine transmissible gastroenteritis virus (TGEV), canine coronavirus (CCV), and feline infectious peritonitis virus (FIPV)(¶[0008]; instant claim 20).   Denison teaches methods of inducing an antiviral immune response in a host comprising administration of a live, attenuated CoV (reference claim 16; instant claim 19, 23).  Denison teaches these CoV compositions would be used to treat livestock, like pigs (¶[0006][0014]; instant claims 21, 25-27), or the CoV compositions could be used to treat humans (¶[0014]; instant claim 24).  
For at least these reasons, Denison teaches every aspect of claims 19-21, 23-28, and 30-31, and anticipates the instantly claimed invention
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Applicant reiterates the argument regarding the prior art, in this case, Denison, as failing to teach the functional limitation of inducing protective immunity in a subject upon administration.  The Office again reiterates that Denison teaches compositions which comprise live, attenuated coronaviruses (entire document; see abstract, reference claims 1, 36) wherein said virus is used in methods to induce antiviral immune responses (reference claim 16) including induction of protective immunity (¶[0040]) and may include mutations in nsp15 (¶[0013][0015][0027][0049-0050]; Fig. 5; reference claims 15, 30) that specifically target catalytic histidines (Fig. 5D) that can be substituted for alanines to disrupt endoribonuclease function (¶[0050]).  Therefore, Denison teaches methods of using coronaviruses with identical mutations to those instantly claimed to induce a protective immune response in a host.  The arguments presented by the applicant are not commensurate in scope with the instantly claimed invention, as they are broadly drawn to any generic method of administration, and administration of any amount in any type of composition that comprises said virus.  Further, the coronavirus is widely claimed and can be any coronavirus, so long as it has any type of substitution in said virus that changes a catalytic histidine to another amino acid and ablates its ability to act as an endoribonuclease (ablates the EndoU activity.)  Finally, the “protective immune response” is also generically and broadly claimed, and can be considered as any type of immune response, so long as said immune response would be protective in any host.  The virus comprises at least this one nsp15 mutation; the use of the transitional phrase “comprising” allows for additional, unrecited elements to be present within the virus administered.  Therefore, while the preferred virus of Denison comprises a genome with a mutation in the ExoN protein (nsp14), the virus may also comprise the specific histidine mutations in nsp15 as instantly claimed.  The arguments presented by the applicant are directed towards viruses that only appear to consist of the nsp15 mutations, and that the “protective immune response” elicited is a specific IFN-alpha immune 
Applicant argues that the Office’s reliance upon inherency is inappropriate.  The Office has demonstrated that Denison teaches every element of the method.  Denison teaches methods of inducing anti-viral immune responses in a host comprising administering to the host a live, attenuated virus vaccine of the family Coronaviridae (¶[0014]), wherein said virus may have a mutation in nsp15 (¶[0015]; Fig. 5) and that substitution mutations in a highly conserved glycine, histidine, and/or lysine residues are preferred, especially when substituting for an alanine residue to ablate the XendoU endoribonuclease activity (¶[0049-0050]; See esp. Fig. 5D that identifies the 5 amino acids which would be substituted with an alanine.)  Denison teaches that said method would be useful for protection from subsequent challenge from wild-type viruses (¶[0034]) and would elicit protective immunity in response to the generation of complement-independent neutralizing antibodies (¶[0040]), but would ideally elicit both cellular and humoral immunity in response to the presence of the live, attenuated virus (¶[0034]).  Therefore, it is the opinion of the Office that Denison explicitly teaches every element as required by the instant claims, and anticipates the invention.  
The anticipation of the instant claims by the Denison reference is further strengthened by the inherency argument, as MPEP §2112 clearly states that the “inherent feature need not be recognized at the time of invention.”  So even in arguendo if applicant claims that Denison fails to teach an induction of IFN-I in the method, the induction of said type I interferons would be inherent to the method of vaccination claimed by Denison as Denison teaches each and every step of the claims.  Further, the MPEP states the “when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)”.  In this instance, Denison is administering the same composition as claimed in the instant claims to a host, and the functional result (i.e. the “induction of a protective immune response”) is a result or property of the composition, and is thus inherent to the method of administering that composition.  Contrary to applicant’s assertion, the Office has provided sufficient rationale and evidence based in fact to support the claim of not only explicit anticipation, but inherent anticipation.  The 
For at least these reasons, the rejection is maintained in part and extended.


(New rejection.)  Claim(s) 19-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindler et. al. (Kindler E, et. al. PLoS Pathog. 2017 Feb 3;13(2):e1006195.; hereafter “Kindler”).
The Prior Art
Kindler is investigating the role of the highly conserved EndoU activity in coronaviruses and the role it plays in immune evasion.  Kindler teaches the EndoU domain is within the nsp15 protein, which is part of the coronaviral replicase-transcriptase complex (RTC)(p. 3, ¶2).  Specifically, Kindler shows that genetically engineered mutants of mouse hepatitis virus (MHV) and human coronavirus 229E (HCoV-229E), respectively, that encode an EndoU active-site substitution known to abolish nucleolytic activity, were severely attenuated and elicited an immediate and simultaneous activation of host cell dsRNA sensors (p. 3, ¶2.)  Kindler teaches the generation of severely attenuated, EndoU-deficient coronavirus mutants of HCoV-229E (instant claim 20) and MHV (HCoV-229EH250A and MHVH277A; these are histidine [H] to alanine mutations [A]) and assessed their replication characteristics in vitro and in vivo (Fig 1A; instant claim 23).  As Kindler shows, the MHV-H277A mutant was severely attenuated in mice when in vivo analyses were performed (Fig. 1C).  Kindler shows that infection with this mutant allows for the increase in IFN-beta expression (Fig. 2) and these viruses are more sensitive to IFN-I treatment (Fig. 4).  As Kindler teaches administration of a mutant coronavirus with a substitution mutation at a catalytic instant claims 19-20 and 23.  While Kindler does not teach administration of the HCoV mutant directly to humans, Kindler teaches that infection of human macrophages with the HCoV-229E mutant results in elevated IFN-I expression when compared to wild-type HCoV-229E (Fig. 2D.)
For at least these reasons, Kindler teaches the limitations of instant claims 19-20 and 23, and anticipates the instant invention.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648